NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-2081
                                      ___________

                                   SHUWU WANG,
                                                       Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                    ____________________________________

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A099-075-324)
                       Immigration Judge: Margaret Reichenberg
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 20, 2011
              Before: BARRY, HARDIMAN and COWEN, Circuit Judges

                             (Opinion filed April 21, 2011 )
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Shuwu Wang, a citizen of China and a native of its Hainan province, seeks review

of a Board of Immigration Appeals (BIA) decision that upheld the Immigration Judge‟s

(IJ) denial of asylum, statutory withholding of removal, and relief under the Convention

Against Torture (CAT). For the reasons that follow, we will deny the petition for review.
                                             I.

       Wang was admitted to the United States at San Francisco and he overstayed the

time permitted by his nonimmigrant B-1 visitor visa. He was eventually issued a notice

to appear that charged Wang as being removable under 8 U.S.C. § 1227(a)(1)(B) (“Any

alien who is present in the United States in violation of this Act or any other law of the

United States, or whose nonimmigrant visa . . . has been revoked . . . is deportable.”).

Wang conceded removability. He attempted to block his removal by claiming a fear of

persecution and torture should he be removed to China.

       At a hearing before the IJ in Newark, New Jersey, Wang testified that he has a

wife and two children, all of whom remain in China. His wife underwent a forced

abortion in March 2002, and was fitted with an IUD. Wang testified that, “[i]n ‟03, we

secretly took out or removed the IUD and in ‟04, we found out that [my wife] was

pregnant and we went into hiding.” (JA 133.) They were unable to procure a birth

permit for a second child. Wang fled to the United States in June 2004, while his wife

was still pregnant. He did so because birthing officials were threatening to close down

his coconut factory, which Wang sold prior to his departure, and because he feared

imprisonment and sterilization for his violation of China‟s one-child policy. Wang‟s wife

was fined 28,000 RMB,1 which she paid in full, for the policy violation. The fine was

seven times the amount of Wang‟s yearly earnings from his coconut factory. Finally,



       1
           “RMB” is the symbol for the Chinese currency, renminbi.
                                              2
Wang testified that his brother-in-law had been sterilized in 2008, for having three

children without a permit.

       The IJ denied all requested relief. Specifically, the IJ determined that, under In re

J-S-, 24 I. & N. Dec. 520 (A.G. 2008), Wang was not eligible for asylum based solely on

his wife‟s forced abortion. The IJ was “unable to conclude that [Wang‟s] family having

to pay the fine assessed for the second child of 28,000 RMB would constitute past

persecution . . . [because they] were able to pay the fine by borrowing money and [by

Wang‟s] providing money himself.” (JA 60.) The IJ was also unable to conclude that the

sale of Wang‟s coconut factory was persecutory, as Wang “has not told us that he was

forced to shut down the factory, but rather did so out of his convenience because he did

not want to speak to the officers anymore and preferred to come to the United States to

avoid having to talk to them about his wife.” (JA 61.) In addition to finding no past

persecution, the IJ determined that Wang failed to demonstrate future persecution

because his fear of sterilization was objectively unreasonable. The IJ also found that

Wang proffered no evidence to support his CAT claim.

       Wang raised two claims on appeal to the BIA: “that the Immigration Judge erred

in finding that he did not (1) suffer the severe economic deprivation described in Matter

of T-Z-, 24 I. & N. Dec. 163, 170-74 (BIA 2007), and (2) demonstrate a well-founded

fear of future persecution in the form of sterilization.” (JA 3.) The BIA agreed with the

IJ that the 28,000 fine was not so severe as to rise to the level of persecution. The BIA

also agreed with the IJ that, “[e]ven though [Wang] asserts that he shut down his
                                             3
company due to pressure from family planning officials, the record does not indicate that

the officials would have taken his company from him or what financial remuneration he

received from the sale of the company.” (JA 4.) Finally, the BIA determined that “under

the three-prong test of Matter of J-H-S-, [24 I. & N. Dec. 196, 198 (BIA 2007)] . . .

[Wang] was unable to show that current [one-child policy] enforcement efforts give rise

to a well-founded fear of persecution as sterilization is encouraged but not mandated.”

(JA 5.) Accordingly, Wang‟s appeal was dismissed, and the BIA ordered him removed

to China. This petition for review followed.

                                            II.

       We have jurisdiction under 8 U.S.C. § 1252(a)(1). When the BIA issues its own

opinion, we review the BIA‟s disposition but look to an IJ‟s findings of fact or rulings on

particular claims when the BIA expressly defers to them. See Huang v. Att‟y Gen., 620

F.3d 372, 379 (3d Cir. 2010). “We review the facts upon which the BIA‟s decision rests

to ensure that they are supported by substantial evidence from the record considered as a

whole, and we will reverse based on a factual error only if any reasonable fact-finder

would be „compelled to conclude otherwise.‟” Id. (internal citations omitted). The BIA‟s

legal conclusions, by contrast, are reviewed de novo. Id.

                                            III.

       We have reviewed the claims of error raised by Wang in his opening brief and find

them to be without merit. In particular, substantial evidence supports the BIA‟s

determination that Wang failed to demonstrate that he suffered “economic restrictions so
                                               4
severe that they constitute a threat to life or freedom.” Fatin v. INS, 12 F.3d 1233, 1240

(3d Cir. 1993). While we agree with Wang that a 28,000 RMB fine is large in the

abstract, large fines are not, ipso facto, onerous to the asylum-seeker. Cf. Liao v. U.S.

Dep‟t of Justice, 293 F.3d 61, 70 (2d Cir. 2002) (alien failed to prove past economic

persecution, where “[n]o testimony or evidence was presented regarding petitioner‟s

income in China, his net worth at the time of the fines, or any other facts that would make

it possible for us to evaluate his personal financial circumstances in relation to the

fines.”); Li v. Att‟y Gen., 400 F.3d 157, 169 (3d Cir. 2005) (specifically noting the

alien‟s relative poverty in support of a determination that he suffered economic

persecution). Indeed, it appears from the record that Wang and his wife had little trouble

rounding up the money necessary to pay the fine.

       Furthermore, substantial evidence supports the BIA‟s determination that Wang

lacks a well-founded fear of sterilization upon repatriation to China. A “well-founded

fear” has subjective and objective components: “the alien must entertain a subjective

apprehension that persecution will follow repatriation, and that apprehension must be

objectively reasonable in light of the circumstances of the alien‟s case.” Huang, 620 F.3d

at 381. In Chen v. Attorney General, --- F.3d ---, 2011 WL 923353 (3d Cir. Mar. 18,

2011), we noted the BIA‟s prior observation that the 2007 State Department country

report for China—made part of the record in Wang‟s case—“indicates that physical

coercion to achieve compliance with family planning goals is uncommon and

unsanctioned by China‟s national laws and that the overall policy is much more heavily
                                              5
reliant on incentives and economic penalties.” Id. At *3 (citation omitted). The BIA in

this case agreed with the IJ that, given the documentary evidence of record and the fact

that Wang‟s wife had not been sterilized in the four years following her second

pregnancy, Wang‟s fear of sterilization was not objectively reasonable. We are not

compelled to make a contrary determination.

      Accordingly, Wang‟s petition for review will be denied.




                                            6